DETAILED ACTION
Notice of AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The amendments filed 6/15/2021 have been entered.
Response to Arguments
Applicant’s arguments, filed 6/15/2021, have been fully considered.  Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  In particular, the rejection of claims under 35 U.S.C. 102(a)(1) has been withdrawn in view of Applicant’s amendments to the claims.
Applicant traverses the rejection of claims under 35 U.S.C. 112(a).  As argued by Applicant, “new claim 12 further limits the oxa acid represented by formula (1) compared to the originally presented oxa acid” (Applicant Arguments, Page 4).  While noted, the amendment does not overcome the rejection of claims as discussed below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 12-20 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  
The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, the oral preparations comprising the instantly claimed oxa acids of formula (1).
  The MPEP §2163 states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  In the case of chemical entities, Applicant's attention is further directed to Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559 (Fed. Cir. 1997), cert. denied, 523 U.S. 1089, 118 S. Ct. 1548 (1998), which notes that an adequate written description requires a precise definition, such as by structure, formula, chemical name, or physical properties, “not a mere wish or plan for obtaining the claimed chemical invention.”  While the court recognizes that, “[i]n claims involving chemical materials, generic formulae usually indicate with specificity what the generic claims encompass” (Id.), it is also recognized that for a broad generic claim, the specification must provide adequate written description to identify the genus of the claim and/or the genus must be sufficiently detailed to show that applicant was in possession of the claimed invention as a whole (see Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555 (Fed. Cir. 1991)).  If a genus has substantial variance, the disclosure must present a sufficient number of representative species that encompass the genus in order to adequately describe the genus (i.e., the disclosure must describe a sufficient variety of species to reflect the variation within that genus).  See MPEP § 2163.  Otherwise, as stated by the court in Ariad Pharmaceuticals, Inc., v. Eli Lilly and Company
In the instant case, it is evident that the genus of oxa acids embraced by formula (1) has substantial variance.  Indeed, considering that R1 embraces a saturated or unsaturated “linear or branched hydrocarbon group having 1 to 40 carbon atoms”, m may be 8-40, and X “represents a functional group capable of chemical reaction”, the genus is virtually without limit, embracing hundreds of millions, if not billions, of potential species bearing little or no structural resemblance to one another what-so-ever.  Indeed, even attempting to search the instantly claimed genus of formula (1) is impossible:

    PNG
    media_image1.png
    764
    738
    media_image1.png
    Greyscale
  
Yet, the instant Specification discloses only a single example of an absorption promoter within formula (1) as well as two preparations thereof further comprising soybean oil, water and, optionally, PEG 400 (Pages 39-43, Example 3; see also Applicant Arguments filed 6/15/2021, Page 5: “[i]n the Examples of the present application, three types of oxa acid are synthesized...  The three types have the same structures other than m, and the absorption promotor compositions containing the three types of the oxa acid, respectively, have the same composition.  Comparison of the absorption promoter compositions prepared in the Examples and the amended claims shows that only the absorption promoter prepared in Example 3 falls within the claimed range”).
While the MPEP does not define what constitutes a sufficient number of representative species, the courts have indicated what does not constitute a representative number of species to adequately describe a broad generic.  For example, in In re Gostelli, the courts determined that the disclosure of two chemical compounds within a subgenus did not describe that subgenus. In re Gostelli, 872 F.2d 1008 (Fed. Cir. 1989).  In the instant case, it is similarly determined that the disclosure a single oxa acid (and two preparations thereof) does not adequately describe a subgenus embracing hundreds of millions, if not billions, of additional compound species bearing no structural relationship with the single disclosed species.  That is, the Specification does not disclose a sufficient variety of species to reflect the extreme variance in the genus.  
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the 
As such, claims 10-20 are rejected.
Conclusion
The new ground(s) of rejection presented in this Office action are necessitated by Applicant’s amendments to the claims.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).   
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on (571) 272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/CRAIG D RICCI/Primary Examiner, Art Unit 1611